Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1, 4-7, 10-13, and 16-18 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 1, 5, 7, 11, 13, and 17 are amended
	- claims 2-3, 8-9, and 14-15 are cancelled
b.	This is a final action on the merits based on Applicant’s claims submitted on 04/11/2022.


Response to Arguments

Regarding Independent claims 1, 6, 7, 12, 13, and 18 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Applicant respectfully submits that the prior art of record does not teach or suggest Applicant’s amended independent claim 1”, on page 8, filed on 04/11/2022, with respect to Tseng et al. US Pub 2017/0238284 (hereinafter “Tseng”), in view of Chung US Pub 2012/0113941 (hereinafter “Chung”), and further in view of Xiao et al. US Pub 2019/0223212, claiming foreign priority 08/12/2016 (hereinafter “Xiao”), have been fully considered but are moot, over the limitations of “including obtaining the index of the second access carrier through a calculation based on an index of the first access carrier by using the preset algorithm, wherein the preset algorithm comprises determining the index of the second access carrier based on the index of the first access carrier and a quantity of non-anchor carriers used for the new coverage level and the information about the first access carrier comprises the index of the first access carrier”. Said limitations are newly added to the amended Claims 1, 7, and 13 and has been addressed in instant office action, as shown in section 35 USC 103 rejection below, newly identified disclosures in previously applied references Xiao and Tseng, thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. US Pub 2017/0238284 (hereinafter “Tseng”), and in view of Xiao et al. US Pub 2019/0223212, claiming foreign priority 08/12/2016 (hereinafter “Xiao”).
Regarding claim 1 (Currently Amended)
Tseng discloses a method for performing random access (“FIG. 7 is a flow chart of a method of multicarrier operation with cross-carrier scheduling in accordance with one novel aspect.” [0041]) comprising:
determining, by a terminal device (i.e. “UE”), a second access carrier (i.e. “non-anchor carrier”) based on a pre-obtained access carrier information list and information (“In step 701, a UE receives control and reference information from a base station over an anchor carrier.  The UE supports multicarrier operation over the anchor carrier and a plurality of non-anchor carriers.  In step 702, the UE monitors a physical downlink control channel (PDCCH) on the anchor carrier and receives downlink control information (DCI).” [0041]) about a first access carrier (i.e. “anchor carrier”), wherein the first access carrier comprises a carrier indicated by a base station and on which the terminal device performs access (“The UE supports multicarrier operation over the anchor carrier and a plurality of non-anchor carriers” [0041]), and the pre-obtained access carrier information list comprises information about a carrier that supports random access (i.e. both anchor and no-anchor carriers), wherein the determining the second access carrier (i.e. “non-anchor carrier”) based on the pre-obtained access carrier information list and information about the first access carrier (“Based on the control and reference information received from the base station, UE 211 also performs carrier selection and selects a non-anchor data carrier for RACH and data transmission to offload traffic from the anchor carrier.” [0028]) comprises: obtaining a first carrier information list from the pre-obtained access carrier information list (“In step 701, a UE receives control and reference information from a base station over an anchor carrier.” [0041]), and
determining the second access carrier from the pre-obtained access carrier information list based on the index of the second access carrier (“In step 703, the UE switches to a selected data carrier from the plurality of non-anchor carriers based on the DCI received on the anchor carrier.” [0041]; Fig. 7); 
and
performing random access on the second access carrier, wherein the first access carrier and the second access carrier are carriers on which the terminal device performs random access (“In step 704, the UE establishes a radio resource control (RRC) connection and performs a data exchange with the base station over the selected data carrier.” [0041]; Fig. 7).
Tseng further discloses changing coverage level (“Third, the UE determines if a data carrier is eligible, based on radio coverage related information that is applicable for the data carrier.  The radio coverage related information may be provided on the anchor carrier.  The UE compares the provided information towards radio measurements that the UE performs, e.g., the UE determines its required coverage class based on measurement and compares this to supported coverage class information for the data carrier.” [0034]). 
Tseng does not specifically teach wherein the first carrier information list comprises information about a carrier that supports a new coverage level obtained after the terminal device increases a coverage level; including obtaining the index of the second access carrier through a calculation based on an index of the first access carrier by using the preset algorithm, wherein the preset algorithm comprises determining the index of the second access carrier based on the index of the first access carrier and a quantity of non-anchor carriers used for the new coverage level and the information about the first access carrier comprises the index of the first access carrier
	In an analogous art, Xiao discloses wherein the first carrier information list comprises information about a carrier that supports a new coverage level obtained  (“the non-anchor carrier configuration information further comprises a third indicator used to indicate an enhanced coverage level (the number of repetitions or a repetition level) of UE for which a corresponding non-anchor carrier can be used as a random access carrier therefor.” [0105]) after the terminal device increases a coverage level (“Specifically, the UE compares a measured signal strength (e.g., an RSRP value) with the value of the third indicator; and if the measured signal strength is greater than or lower than the value of the third indicator, the corresponding non-anchor carrier can be used as a random access carrier for the UE.  The third indicator may be contained in the non-anchor carrier dedicated configuration information.” [0105]; and furthermore “each set of non-anchor carriers is respectively used by UE at different coverage levels (the number of repetitions) to execute a random access.” [0108]).
including obtaining the index of the second access carrier (i.e. “non-anchor carrier”) through a calculation (i.e. “modulo operation (mod)” [0076]) based on an index of the first access carrier (i.e. “anchor carrier”; “As shown in FIG. 1, at step S110, the UE receives configuration information from an eNB. The configuration information indicates an anchor carrier and/or one or a plurality of non-anchor carriers supporting a random access. The configuration information comprises at least configuration information of one or a plurality of non-anchor carriers available for a random access. The configuration information may be broadcasted in system information. For example, the configuration information is received via a SystemInformationBlockType2-NB IE defined by the 3GPP standard TS 36.331 and/or further via a RadioResourceConfigCommonSIB-NB IE contained in SystemInformationBlockType2-NB. The configuration information may also be sent by using RRC dedicated signaling.” [0073]) by using the preset algorithm, wherein the preset algorithm comprises determining the index of the second access carrier based on the index of the first access carrier (“In an implementation, the configuration information comprises indicating whether a corresponding non-anchor carrier (i.e. second access carrier) adopts the same random access resource configuration as that of the anchor carrier (i.e. first access carrier). When the value of the indicator is set to “True” or “Setup” or “1”, the corresponding non-anchor carrier adopts the same random access resource configuration as that of the anchor carrier; and when the value of the indication is set to “False” or “Release” or “0” or the indication does not appear, the corresponding non-anchor carrier adopts a different random access resource configuration from that of the anchor carrier.” [0093]) and a quantity of non-anchor carriers used for the new coverage level (“number of random access carriers corresponding to an enhanced coverage level n is used as the random access carrier” [0076]) and the information about the first access carrier comprises the index of the first access carrier (“In an implementation, step S120 may comprise: selecting a carrier from the anchor carrier and/or the one or plurality of non-anchor carriers supporting a random access indicated by the configuration information as a random access carrier in a random selection manner, an equal probability random selection manner, or in accordance with a predefined rule. For example, a carrier corresponding to a value obtained by performing a modulo operation (mod) on a UE identity with the number of random access carriers (which may comprise an anchor carrier and/or a non-anchor carrier) or the number of random access carriers corresponding to an enhanced coverage level n is used as the random access carrier. The UE identity may be a C-RNTI or an S-TMSI or an IMSI or other identities for distinguishing between different UE.” [0076]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tseng’s method of multicarrier operation for NB-IOT, to include Xiao’s method for selecting a carrier from the anchor carrier and/or the one or plurality of non-anchor carriers supporting a random access, in order to support multiple component carrier system (Xiao [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Xiao’s method for selecting a carrier from the anchor carrier and/or the one or plurality of non-anchor carriers supporting a random access into Tseng’s method of multicarrier operation for NB-IOT since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 4
 	Tseng, as modified by Xiao, previously discloses the method according to claim 1, 
Xiao further discloses wherein the first carrier information list comprises information about a non-anchor carrier supporting the new coverage level obtained (“the non-anchor carrier configuration information further comprises a third indicator used to indicate an enhanced coverage level (the number of repetitions or a repetition level) of UE for which a corresponding non-anchor carrier can be used as a random access carrier therefor.” [0105]) after the terminal device (i.e. “UE”) increases the coverage level or information about all carriers supporting the new coverage level (“each set of non-anchor carriers is respectively used by UE at different coverage levels (the number of repetitions) to execute a random access.” [0108]) obtained after the terminal device increases the coverage level (“Specifically, the UE compares a measured signal strength (e.g., an RSRP value) with the value of the third indicator; and if the measured signal strength is greater than or lower than the value of the third indicator, the corresponding non-anchor carrier can be used as a random access carrier for the UE.  The third indicator may be contained in the non-anchor carrier dedicated configuration information.” [0105]).

Regarding claim 5 (Currently Amended)
Tseng, as modified by Xiao, previously discloses the method according to claim 1, wherein the obtaining the index of the second access carrier based on the information about the first access carrier by using the preset algorithm comprises:
obtaining the index of the second access carrier (i.e. “non-anchor carrier”) through a calculation (i.e. “modulo operation (mod)” [0076]) based on an index of the first access carrier (i.e. “anchor carrier”; “As shown in FIG. 1, at step S110, the UE receives configuration information from an eNB. The configuration information indicates an anchor carrier and/or one or a plurality of non-anchor carriers supporting a random access. The configuration information comprises at least configuration information of one or a plurality of non-anchor carriers available for a random access. The configuration information may be broadcasted in system information. For example, the configuration information is received via a SystemInformationBlockType2-NB IE defined by the 3GPP standard TS 36.331 and/or further via a RadioResourceConfigCommonSIB-NB IE contained in SystemInformationBlockType2-NB. The configuration information may also be sent by using RRC dedicated signaling.” [0073]) by using the preset algorithm, wherein the preset algorithm comprises: determining the index of the second access carrier based on the index of the first access carrier (“In an implementation, the configuration information comprises indicating whether a corresponding non-anchor carrier (i.e. second access carrier) adopts the same random access resource configuration as that of the anchor carrier (i.e. first access carrier). When the value of the indicator is set to “True” or “Setup” or “1”, the corresponding non-anchor carrier adopts the same random access resource configuration as that of the anchor carrier; and when the value of the indication is set to “False” or “Release” or “0” or the indication does not appear, the corresponding non-anchor carrier adopts a different random access resource configuration from that of the anchor carrier.” [0093]) and a quantity of all carriers used for the new coverage level (“In an implementation, step S120 may comprise: selecting a carrier from the anchor carrier and/or the one or plurality of non-anchor carriers supporting a random access indicated by the configuration information as a random access carrier in a random selection manner, an equal probability random selection manner, or in accordance with a predefined rule. For example, a carrier corresponding to a value obtained by performing a modulo operation (mod) on a UE identity with the number of random access carriers (which may comprise an anchor carrier and/or a non-anchor carrier) or the number of random access carriers corresponding to an enhanced coverage level n is used as the random access carrier. The UE identity may be a C-RNTI or an S-TMSI or an IMSI or other identities for distinguishing between different UE.” [0076]).

Regarding claim 6
Tseng, as modified by Xiao, previously discloses the method according to claim 1, wherein before the determining the second access carrier based on the pre-obtained access carrier information list and information about the first access carrier, the method further comprises:
Tseng further discloses receiving the access carrier information list broadcast by a system (“First, the functional separation on anchor NB-IOT carrier and data NB-IOT carriers is defined.  Transportation of system broadcast information, including synchronization signal (NB-PSS/NB-SSS) and NB-MIB (NB-PBCH) and paging are on anchor carrier, RACH procedure and Data transmission and reception are on data carrier. Second, UE switching between anchor and data carriers.  UE on anchor carrier switches to data carrier via paging, RRC signaling or cross-carrier scheduling.  On the other hand, UE on data carrier switches back to anchor carrier after transmission or reception complete (right-after or after time-out).” [0007]).

Regarding claim 7 (Currently Amended)
 	Tseng discloses an apparatus for communication (i.e. “user equipment 211” in Fig. 2; [0027]) comprising:
a memory configured to store data and program (“memory 212” in Fig. 2; [0027]); and
a processor (“processor 213” in Fig. 2; [0027]) configured to determine a second access carrier based on a pre-obtained access carrier information list and information about a first access carrier, wherein the first access carrier comprises a carrier indicated by a base station and on which access is performed by a terminal device, and the pre-obtained access carrier information list comprises information about a carrier that supports random access, wherein the determining the second access carrier based on the pre-obtained access carrier information list and information about the first access carrier comprises: obtaining a first carrier information list from the pre-obtained access carrier information list, wherein the first carrier information list comprises information about a carrier that supports a new coverage level obtained after the terminal device increases a coverage level; obtaining an index of the second access carrier based on the information about the first access carrier by using a preset algorithm, including obtaining the index of the second access carrier through a calculation based on an index of the first access carrier by using the preset algorithm, wherein the preset algorithm comprises determining the index of the second access carrier based on the index of the first access carrier and a quantity of non-anchor carriers used for the new coverage level and the information about the first access carrier comprises the index of the first access carrier; and determining the second access carrier from the pre-obtained access carrier information list based on the index of the second access carrier; and, wherein, the processor is configured to perform random access on the second access carrier, and wherein the first access carrier and the second access carrier are carriers on which the terminal device performs random access (as afore-mentioned in claim 1 discussion).
The scope and subject matter of apparatus claim 7 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 7 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 10
The apparatus according to claim 7, wherein the first carrier information list obtained by the processor comprises information about a non-anchor carrier supporting the new coverage level obtained after the coverage level is increased or information about all carriers that support the new coverage level obtained after the coverage level is increased.
The scope and subject matter of apparatus claim 10 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 10 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 11 (Currently Amended)
The apparatus according to claim 8, wherein the processor is further configured to:
obtain the index of the second access carrier through a calculation based on an index of the first access carrier by using the preset algorithm, wherein the preset algorithm comprises: determining the index of the second access carrier based on the index of the first access carrier and a quantity of all carriers used for the new coverage level.
The scope and subject matter of apparatus claim 11 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 11 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 12
Tseng, as modified by Xiao, previously discloses the apparatus according to claim 7, wherein the apparatus further comprises: 
Tseng further discloses a receiver (“RF transceiver 216” in Fig. 2; [0027]), configured to receive the pre-obtained access carrier information list broadcast by a system.
The scope and subject matter of apparatus claim 12 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 12 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 13 (Currently Amended)
A non-transitory computer readable medium storing program codes for use by a user equipment device (UE), the program codes comprising instructions for:
determining, by a terminal device, a second access carrier based on a pre-obtained access carrier information list and information about a first access carrier, wherein the first access carrier comprises a carrier indicated by a base station and on which the terminal device performs access, and the pre-obtained access carrier information list comprises information about a carrier that supports random access, wherein the determining the second access carrier based on the pre-obtained access carrier information list and information about the first access carrier comprises: obtaining a first carrier information list from the pre-obtained access carrier information list, wherein the first carrier information list comprises information about a carrier that supports a new coverage level obtained after the terminal device increases a coverage level; obtaining an index of the second access carrier based on the information about the first access carrier by using a preset algorithm, including obtaining the index of the second access carrier through a calculation based on an index of the first access carrier by using the preset algorithm, wherein the preset algorithm comprises determining the index of the second access carrier based on the index of the first access carrier and a quantity of non-anchor carriers used for the new coverage level and the information about the first access carrier comprises the index of the first access carrier; and determining the second access carrier from the pre-obtained access carrier information list based on the index of the second access carrier; and
performing random access on the second access carrier, wherein the first access carrier and the second access carrier are carriers on which the terminal device performs random access.
The scope and subject matter of non-transitory computer readable medium claim 13 is drawn to the computer program product of using the corresponding method claimed in claim 1. Therefore computer program product claim 13 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 16
The non-transitory computer readable medium according to claim 13, wherein the first carrier information list comprises information about a non-anchor carrier supporting the new coverage level obtained after the terminal device increases the coverage level or information about all carriers supporting the new coverage level obtained after the terminal device increases the coverage level.
The scope and subject matter of non-transitory computer readable medium claim 16 is drawn to the computer program product of using the corresponding method claimed in claim 4. Therefore computer program product claim 16 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 17 (Currently Amended)
The non-transitory computer readable medium according to claim 13, wherein the obtaining the index of the second access carrier based on the information about the first access carrier by using the preset algorithm comprises:
obtaining the index of the second access carrier through a calculation based on an index of the first access carrier by using the preset algorithm, wherein the preset algorithm comprises: determining the index of the second access carrier based on the index of the first access carrier and a quantity of all carriers used for the new coverage level.
The scope and subject matter of non-transitory computer readable medium claim 17 is drawn to the computer program product of using the corresponding method claimed in claim 5. Therefore computer program product claim 17 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 18
The non-transitory computer readable medium according to claim 13, wherein before the determining the second access carrier based on the pre-obtained access carrier information list and information about the first access carrier, comprises: receiving the pre-obtained access carrier information list broadcast by a system.
The scope and subject matter of non-transitory computer readable medium claim 18 is drawn to the computer program product of using the corresponding method claimed in claim 6. Therefore computer program product claim 18 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/            Patent Examiner, Art Unit 2411                                                                                                                                                                                            
/GARY MUI/            Primary Examiner, Art Unit 2464